DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-26, 28-32, 34-37, 39 and 40 are allowed.  
The following is an examiner’s statement of reasons for allowance: the amendments to the claims have distinguished over the previous double patenting and prior art rejections.  
The following references show surgical snare devices formed of a planar wire loop, but these references fail to disclose the claimed first and second stabilizers extending between first and second legs:  USPAP 2013/0103041; US 9,770,252; US 9,498,238; US 8,974,470; and USPAP 2012/0283723.
In regards to claim 21: the prior art fails to teach or render obvious a snare device having two legs and two stabilizers lying in a single common plane, wherein an obtuse angle is formed where the second stabilizer and the first leg join and an acute angle is formed where the second stabilizer and the second leg join, as shown in the embodiments of Figures 9A, 9B, 10A and 10B.   
In regards to claims 29 and 35: the prior art fails to teach or render obvious a snare device having two legs and two stabilizers lying in a single common plane, wherein a distal tip of the first stabilizer is pointed in a direction that is opposite to the direction in which the distal tip of the second stabilizer is pointed, as shown in the embodiments of Figures 2 and 4A.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. 
The examiner can normally be reached M-Thurs 8am-2pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771